DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 7 and 18 are objected to because of the following informalities:  
In claim 7, ’the reference electrode has tubular’ should read ‘the reference electrode has a tubular’.
In claim 18, ‘the display unit and storage unit’ should read ‘the display unit and the storage unit’. 
Appropriate correction is required.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
-‘impedance measurement unit for measuring impedances’ in claims 1, 19, and 20 interpreted to be at least an amplifier filter circuit and A/D converter
-‘impedance display unit for displaying’ in claims 1, 19, and 20 interpreted to be a display
-‘a storage unit for storing’ in claims 1, and 19, and 20 interpreted to be for example cloud storage
-‘adjustable voltage output unit delivers’ in claim 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘each set’ and it is unclear exactly what this is meant to refer back to.
Claim 1 recites the limitation "the six corresponding meridians" in Lines 4-5 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites ‘each reference electrode’ and it is unclear exactly what this is meant to refer back to. Examiner notes this should read ‘each of the at least one reference electrode’.
Claim 1 recites ‘a set of measurement electrodes’ after reciting ‘at least one set of measurement electrodes’ thus making it unclear if each recitation refers to the same element or not.
Claim 1 recites the limitation "the measurement electrodes" in Lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the reference electrodes" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the reference electrode" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the term ‘its’ and it is unclear what the term ‘its’ is meant to refer back to.
Claim 2 recites the limitation "the six meridians" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the wrist" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the six corresponding meridians" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 4 recite ‘during application’ but it is unclear what the term ‘application’ is meant to mean. Just wearing or use?
Claim 4 recites the limitation "the ankles" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the six corresponding meridians" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites ‘the device is a smart watch’ after reciting ‘the device is a wrist bracelet, a watch, a glove, an ankle bracelet, or foot socks’. It is therefore unclear how the device can be both a glove and a smart watch or foot socks and a smart watch.
Claim 6 recites the limitation "the measurement electrodes" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the reference electrodes" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the watch strap" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the watch case" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the reference electrode" in Line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the reference electrode" in Line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites ‘four sets of measurement electrodes’ and it is unclear if this is meant to be part of the ‘at least one set of measurement electrodes’ as recited in claim 1 or not.
Claim 9 recites ‘four reference electrodes’ and it is unclear if this is meant to be part of the ‘at least one reference electrode’ as recited in claim 1 or not.
Claim 9 recites the term ‘being put on’ thus making it unclear if there is a method step being claimed within an apparatus claim thus making it unclear what the intended statutory category of invention this claim is meant to be.
Claim 10 recites ‘a common impedance measurement unit’ making it unclear if this is meant to be the same element as the ‘at least one impedance measurement unit’ in claim 1 or not. Further it is unclear what the term ‘common’ is meant to mean. Common relative to what? Commonly known?
Claim 11 recites ‘each set of measurement electrodes and corresponding paired reference electrode’ which is unclear as to what the ‘each’ is meant to refer to.
Claim 11 recites ‘independent impedance measurement unit’ making it unclear if this is meant to be the same element as the ‘at least one impedance measurement unit’ in claim 1 or not. Further it is unclear what ‘independent’ is relative to.
Claim 12 recites ‘each set of measurement electrodes and corresponding paired reference electrode’ which is unclear as to what the ‘each’ is meant to refer to.
Claim 12 recites the term ‘common’. It is unclear what the term ‘common’ is meant to mean. Common relative to what? Commonly known?
Claim 13 recites the limitation "the measurement electrodes" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the reference electrodes" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the measurement electrodes" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the reference electrodes" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the AC characteristics" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the meridian impedance" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the DC characteristics" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “adjustable voltage output unit delivers” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. After review of the specification does not appear to have a corresponding structure. It is therefore unclear exactly what the structure for this element is intended to be. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 19 recites the limitation "the meridian’s characteristics" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the wrists and/or ankles" in Lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the term ‘each set’ and it is unclear what this is meant to refer back to.
Claim 19 recites the limitation "the corresponding N meridians simultaneously" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the calculation" in Lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the measurement electrodes" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the reference electrodes" in Lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the measurement results" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites ‘wherein N equals or is greater than 2’ but it is unclear what the upper bound of N can be. Could it be infinity? It is unclear what the possible values of N can be. Further can N be a for example 2.1? It is unclear how such a number would be possible in light of the specification.
Claim 20 recites the limitation "the meridian impedance" in Lines 1 and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the wrists" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the ankles" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites ‘measurement electrodes’ then later ‘at least one set of measurement electrodes’ making it unclear if each recitation refers to the same element or not. 
Claim 20 recites ‘reference electrodes’ then later ‘at least one paired reference electrode’ making it unclear if each recitation refers to the same element or not.
Claim 20 recites the limitation "the wrists and/or ankles" in Lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the term ‘each set’ and it is unclear exactly what this is meant to refer back to.
Claim 20 recites ‘each reference electrode’ and it is unclear if this is part of the ‘at least one paired reference electrode’ or not.
Claim 20 recites ‘a set of measurement electrodes’ after reciting ‘at least one set of measurement electrodes’ making it unclear if each recitation refers to the same element or not.
Claim 20 recites the limitation "the measurement electrodes" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites ‘a reference electrode’ after reciting ‘at least one paired reference electrode’ making it unclear if each recitation refers to the same element or not.
Claim 20 recites the limitation "the above voltage/current applying step and impedance measurement step" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the paired reference electrodes" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites ‘wherein N equals or is greater than 2’ but it is unclear what the upper bound of N can be. Could it be infinity? It is unclear what the possible values of N can be. Further can N be a for example 2.1? It is unclear how such a number would be possible in light of the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 7-12, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2012/0123291) in view of Weng et al. (TW515276U; cited by Applicant but Examiner provided English Translation).
Regarding claim 1, Lin teaches a meridian impedance measurement device for measuring meridian impedances of wrists or ankles (Abstract; Figures 12-13), comprising: 
at least one set of measurement electrodes (1c) placed on the wrists or ankles (Figures 12-13; Paragraphs 0059-0061),
at least one reference electrode, each reference electrode being paired to a set of measurement electrodes, placed on the wrists or ankles, and simultaneously being in contact with the corresponding meridians to be measured (Paragraph 0044; ‘the bio-impedance measurement apparatus 1 may further comprise two metal layers 114 and 115 used as ground reference points.’ Part of the device thus in contact with the meridians as the device is); 
at least one impedance measurement unit for measuring impedances between the measurement electrodes and the reference electrodes (Paragraphs 0043 and 0050); 
at least one microprocessor for system control (at least 141); 
a storage unit for storing measurement results (at least 142).
Lin is silent on the number of meridians being 6 and on an impedance display unit for displaying measurement results.
Weng teaches the six measurement electrodes for six corresponding meridians (Page 5/11; ‘In terms of operation on the PC side, firstly, before measuring the good conductance value, you need to press "System Calibration" to calibrate the conductivity. During measurement, the user can stick the electrode patch 110 to the acupoint to be measured according to the measuring point icon, and then press "start measurement", and follow the steps of "left hand three yin" and "left hand three yang". , "Three Yin of the right hand", "Three Yang of the right hand", "Three Yin of the left hand", "Three Yang of the left hand", "Three Yin of the left hand", "Three Yang of the left hand", you can obtain the good guiding value of the twelve meridians. Press "Stop Measurement" to stop the measurement operation, and then click "Save Data" to save the final values of the twelve meridians in the personal computer in the form of a file.’) and an impedance display unit for displaying measurement results (Figure 3A).
It would have been obvious to one of ordinary skill in the art to have modified Lin with Weng because Weng teaches these points as being known in the art (First Paragraph on Page 3/11 of Weng) and provides a continuous automated measuring process (Page 3/11 of Weng).
Regarding claim 2, Lin teaches wherein the reference electrode is of a tubular and bracelet shape, suitable to wear on wrists or ankles, with its inside surface in contact with all the six meridians being measured (Figures 12-13; Paragraphs 0059-0061).
Regarding claim 5, Lin teaches wherein the device is a wrist bracelet, a watch, a glove, an ankle bracelet, or foot socks (Figures 12-13; Paragraphs 0059-0061).
Regarding claim 7, Lin teaches wherein the reference electrode has tubular and bracelet shape, and is made of a ductile material (Figures 12-13; Paragraph 0044; ‘the bio-impedance measurement apparatus 1 may further comprise two metal layers 114 and 115 used as ground reference points.’)
Regarding claim 8, Lin teaches wherein the reference electrode comprises a plurality of pieces connected by conductive materials (Paragraph 0044; ‘the bio-impedance measurement apparatus 1 may further comprise two metal layers 114 and 115 used as ground reference points.’)
Regarding claim 9, Lin is silent on the multiple sets of electrodes, but it would have been obvious to one of ordinary skill in the art to have modified Lin to have multiple sets since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus in light of that modification Lin teaches comprising four sets of measurement electrodes and four reference electrodes: two sets of measurement electrodes and two corresponding paired reference electrodes being put on two wrists, and the other two sets of measurement electrodes and two corresponding paired reference electrodes being put on two ankles respectively (See Rejection of claim 1 above for the structural elements that would be duplicated).
Regarding claim 10, Lin is silent having multiple sets of electrodes, but it would have been obvious to one of ordinary skill in the art to have modified Lin to have multiple sets of electrodes since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus in light of that modification Lin teaches wherein all or part of the four sets of measurement electrodes and four reference electrodes have a common impedance measurement unit (Paragraph 0043; remote impedance measurement unit being common to all).
Regarding claim 11, Lin is silent having multiple sets of electrodes, but it would have been obvious to one of ordinary skill in the art to have modified Lin to have multiple sets of electrodes since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus in light of that modification Lin teaches wherein each set of measurement electrodes and corresponding paired reference electrode have independent impedance measurement unit (duplication of the impedance measurement unit as cited in rejection of claim 1 as well).
Regarding claim 12, Lin teaches wherein each set of measurement electrodes and the paired reference electrode are placed on a common tubular carrier, to be worn on the wrists or ankles during application (Figures 12-13).
Regarding claim 15, Lin teaches comprising an amplifying filter circuit (144) and an A / D converter (143) when only one channel of impedance is measured (Paragraph 0050; Figure 8); or further comprising a multiplexer besides an amplifying filter circuit and an A / D converter if multiple channels of impedance are measured.
Regarding claim 17, Lin teaches wherein the impedance measurement unit uses a dedicated impedance measurement chip (Paragraph 0043).
Regarding claim 18, Lin teaches wherein the display unit and storage unit are local or remote (Figure 8).
Regarding claim 19, Lin teaches a device for measuring meridian impedance to evaluate the meridian's characteristics (Abstract; Figures 12-13), comprising: 
at least one set of measurement electrodes (1c) placed on the wrists and/or ankles, and each set including N measurement electrodes in contact with N corresponding meridians respectively (Figures 12-13; Paragraphs 0059-0061); 
at least one reference electrode worn on the wrists and/or ankles, and being in contact with all the corresponding N meridians simultaneously (Paragraph 0044; ‘the bio-impedance measurement apparatus 1 may further comprise two metal layers 114 and 115 used as ground reference points.’ Part of the device thus in contact with the meridians as the device is);
at least one impedance measurement unit to collect and measure electrical signals for the calculation of meridian impedance between the measurement electrodes and the reference electrodes (Paragraphs 0043 and 0050); 
a microprocessor to control applying of voltage/current to different meridians to measure meridian impedance between different measurement electrodes or reference electrodes (at least element 141 which is capable of performing this function); 
a storage unit for storing measurement results (at least element 142), 
Lin is silent on wherein N equals or is greater than 2, a display unit to display the measurement results.
 Weng teaches the six measurement electrodes for six corresponding meridians (thus teaching wherein N equals or is greater than 2) (Page 5/11; ‘In terms of operation on the PC side, firstly, before measuring the good conductance value, you need to press "System Calibration" to calibrate the conductivity. During measurement, the user can stick the electrode patch 110 to the acupoint to be measured according to the measuring point icon, and then press "start measurement", and follow the steps of "left hand three yin" and "left hand three yang". , "Three Yin of the right hand", "Three Yang of the right hand", "Three Yin of the left hand", "Three Yang of the left hand", "Three Yin of the left hand", "Three Yang of the left hand", you can obtain the good guiding value of the twelve meridians. Press "Stop Measurement" to stop the measurement operation, and then click "Save Data" to save the final values of the twelve meridians in the personal computer in the form of a file.’) and a display unit to display the measurement results (Figure 3A).
It would have been obvious to one of ordinary skill in the art to have modified Lin with Weng because Weng teaches these points as being known in the art (First Paragraph on Page 3/11 of Weng) and provides a continuous automated measuring process (Page 3/11 of Weng).
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2012/0123291) in view of Weng et al. (TW515276U; cited by Applicant but Examiner provided English Translation) as applied to claim 1 above in further view of Wikipedia (Reference U on PTO-892).
Regarding claim 3, Lin in view of Weng and Wikipedia teach wherein the device is worn on the wrist during application, and the six corresponding meridians are hand small intestine meridian, hand triple warmer meridian, hand large intestine meridian, hand heart meridian, hand pericardial meridian, and hand lung meridian (See Page 3 of the Wikipedia reference for the specific meridians; see rejection of claim 1 in light of Lin in view of Weng for the specific device). It would have been obvious to one of ordinary skill in the art to have modified Lin in view of Weng with Wikipedia because Weng teaches these points as being known in the art for treatment purposes (First Paragraph on Page 3/11 of Weng) as does Wikipedia (See full disclosure).
Regarding claim 4, Lin in view of Weng and Wikipedia teach wherein the device is worn on the ankles during application, and the six corresponding meridians are foot stomach meridian, foot gallbladder meridian, foot bladder meridian, foot spleen meridian, foot liver meridian, and foot kidney meridian (See Page 3 of the Wikipedia reference for the specific meridians; see rejection of claim 1 above in light of Lin in view of Weng for the specific device). It would have been obvious to one of ordinary skill in the art to have modified Lin in view of Weng with Wikipedia because Weng teaches these points as being known in the art for treatment purposes (First Paragraph on Page 3/11 of Weng) as does Wikipedia (See full disclosure).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2012/0123291) in view of Weng et al. (TW515276U; cited by Applicant but Examiner provided English Translation) as applied to claims 1 and 5 above in further view of Mouradian et al. (US 2005/0197555)
Regarding claim 6, Lin is silent on the device being a smart watch. Mouradian teaches the device is a smart watch, with the measurement electrodes, the reference electrodes and wires being embedded in the watch strap, and the impedance measurement unit, the microprocessor, the impedance display unit, and the storage unit being integrated in the watch case (Paragraph 0056). It would have been obvious to one of ordinary skill in the art to have modified Lin with Mouradian because it would require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the housing/casing as taught by Lin with that of Mouradian.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2012/0123291) in view of Weng et al. (TW515276U; cited by Applicant but Examiner provided English Translation) as applied to claim 1 above in further view of Wu et al. (US 2017/0273574).
Regarding claim 13, Lin is silent on the material of the electrodes. Wu teaches wherein the measurement electrodes and the reference electrodes are silver/silver chloride (Ag/AgCl) electrodes (Paragraphs 0024-0025). It would have been obvious to one of ordinary skill in the art to have modified Lin with Wu because it enables a stable chemical electrical potential thus a higher quality signal (Paragraph 0024 of Wu).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2012/0123291) in view of Weng et al. (TW515276U; cited by Applicant but Examiner provided English Translation) as applied to claim 1 above in further view of Kidmose et al. (US 2012/0209101).
Regarding claim 14, Lin is silent on the electrodes being polarizable. Kidmose teaches wherein the measurement electrodes and the reference electrodes are polarizable electrodes (Paragraph 0075). It would have been obvious to one of ordinary skill in the art to have modified Lin with Kidmose because Kidmose teaches the electrode type as being a design choice (Paragraph 0075 of Kidmose).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2012/0123291) in view of Weng et al. (TW515276U; cited by Applicant but Examiner provided English Translation) as applied to claim 1 above in further view of Meng et al. (US 2012/0316457).
Regarding claim 16, Lin is silent on the adjustable voltage output unit. Meng teaches wherein the adjustable voltage output unit delivers an AC source to measure the AC characteristics of the meridian impedance, or a DC source to measure the DC characteristics of meridian impedance (Paragraphs 0032-0033). It would have been obvious to one of ordinary skill in the art to have modified Lin with Meng because it would enhance the accuracy of the biological impedance measurement (Paragraphs 0032-0033 of Meng).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2012/0123291) in view of Weng et al. (TW515276U; cited by Applicant but Examiner provided English Translation) and Lee et al. (US 2011/0137381).
Regarding claim 20, Lin teaches a measurement method for measuring the meridian impedance of a human body on the wrists and/or the ankles (Abstract; Figures 12-13), comprising: 
applying voltage/current between measurement electrodes (1c; Paragraphs 0059-0061) and reference electrodes (Paragraph 0044; ‘the bio-impedance measurement apparatus 1 may further comprise two metal layers 114 and 115 used as ground reference points.’) worn on the wrists and/or ankles (Figures 12-13), wherein there are at least one set of measurement electrodes placed on the wrists and/or ankles (Figures 12-13; Paragraphs 0059-0061), and each set includes N measurement electrodes in contact with N corresponding meridians and there is at least one paired reference electrode, each reference electrode being paired to a set of measurement electrodes, and simultaneously in contact with corresponding N meridians; 
measuring the meridian impedance between the measurement electrodes and a reference electrode through at least one impedance measurement unit (Paragraphs 0043 and 0050).
storing impedance values from different meridians (through element 142); and 
Lin teaches a microprocessor (141) and obtaining these N meridian impedances between N measurement electrodes or the paired reference electrodes (Paragraphs 0043 and 0050) but is silent on repeating the above voltage/current applying step and impedance measurement step controlled by a microprocessor with a multiplexer.
Lee teaches repeating the above voltage/current applying step and impedance measurement step controlled by a microprocessor with a multiplexer (Paragraph 0156).
It would have been obvious to one of ordinary skill in the art to have modified Lin with Lee because it helps provide the necessary treatment (Paragraph 0156 of Lee).
Lin is silent on N equals or is greater than 2 and displaying impedance values from different meridians.
Weng teaches the six measurement electrodes for six corresponding meridians (thus teaching wherein N equals or is greater than 2) (Page 5/11; ‘In terms of operation on the PC side, firstly, before measuring the good conductance value, you need to press "System Calibration" to calibrate the conductivity. During measurement, the user can stick the electrode patch 110 to the acupoint to be measured according to the measuring point icon, and then press "start measurement", and follow the steps of "left hand three yin" and "left hand three yang". , "Three Yin of the right hand", "Three Yang of the right hand", "Three Yin of the left hand", "Three Yang of the left hand", "Three Yin of the left hand", "Three Yang of the left hand", you can obtain the good guiding value of the twelve meridians. Press "Stop Measurement" to stop the measurement operation, and then click "Save Data" to save the final values of the twelve meridians in the personal computer in the form of a file.’) and displaying impedance values from different meridians (Figure 3A).
It would have been obvious to one of ordinary skill in the art to have modified Lin with Weng because Weng teaches these points as being known in the art (First Paragraph on Page 3/11 of Weng) and provides a continuous automated measuring process (Page 3/11 of Weng).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791